       Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

   IN RE: ATRIUM MEDICAL CORP. C-QUR                      Master File No. 1:16-md-02753-LM
        MESH PRODUCTS LIABILITY                                     MDL No. 2753
               LITIGATION
                                                              LANDYA B. MCCAFFERTY
        THIS DOCUMENT RELATES TO:                               U.S. DISTRICT JUDGE
                ALL CASES

         PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
OBJECTION TO DEFENDANTS’ MOTION AND BRIEF REGARDING PRIORITY OF
  QUESTIONING AT DEPOSITIONS OF PLAINTIFFS’ TREATING PHYSICIANS

                                      I.    INTRODUCTION

       Defendants seek to overturn this Court’s informal dispute resolution with respect to priority

questioning during depositions of treating physicians. On January 17, 2019, the parties submitted

letter briefs pursuant to Case Management Order No. 3. See Doc. Nos. 1073-3, 1073-4. After

hearing arguments, this Court concluded, “plaintiffs’ counsel shall question plaintiffs’ treating

physicians first during physician depositions.” Procedural Order, Doc. No. 1080, at ¶4 (Feb. 15,

2019). See also, In re: Atrium Medical Corp. C-Qur Mesh Products Liab. Litig., No. 16-md-

02753-LM, Transcript of Status Conference, Doc. No. 1086, at 22:7-15 (D.N.H. Feb. 14, 2019)

(“February 14, 2019 Transcript”). Unsatisfied with the outcome, Defendants filed its Motion and

Brief Regarding the Priority of Questioning at Depositions of Treating Physicians on February 25,

2019. Doc. No. 1084 (“Defendants’ Motion” or “Def. Mem.”). Defendants seek to question first

during all depositions of Plaintiffs’ treating physicians or, in the alternative, Defendants seek to

question first during depositions of treating physicians in Plaintiffs’ bellwether selections. Id. For

the reasons stated herein and during the February 14, 2019 status conference, Plaintiffs respectfully

request that Defendants’ Motion be denied in its entirety.




                                                  1
        Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 2 of 12



                                       II.     STANDARD OF REVIEW

         The Federal Rules authorize the court to order the sequence of discovery upon motion for

the parties’ and witness’ convenience and in the interests of justice. Fed. R. Civ. P. 26(d). Such

an order is at the discretion of the trial judge. See e.g., Manske v. UPS Cartage Servs., 789 F.

Supp. 2d 213, 216 (1st Cir. 2011). Indeed, district courts enjoy broad discretion in managing pre-

trial discovery. See e.g., Serrano-Perez v. FMC Corp., 985 F.2d 625, 628 (1st Cir. 1993).

                                              III.     ARGUMENT

                        A. Defendants’ argument falsely presumes an unfair advantage.

         Defendants seek priority questioning in depositions of treating physicians because of a

supposed “inherent imbalance and unfairness” that arises from so-called “ex parte”1 contacts with

treating physicians. Def. Mem., at 5. As other courts have recognized, however, “[t]here is

nothing uneven or unfair about [pre-deposition communications].” In re: Benicar (Olmesartan)

Products Liability Litig., 2016 WL 137 0998, * 4 (D.N.J. Apr. 6, 2016). See also, In re:

Testosterone Replacement Therapy Products Liability Litigation, 167 F.Supp.3d 936, 939 (N.D.Ill.

Mar. 7, 2016) (“There is nothing un-evenhanded about this approach”) Rather, Defendants’

argument of inequity is based on false presumptions and an unfounded fear of woodshedding.2

         As an initial matter, Defendants’ argument presumes that the treating physicians will speak

with Plaintiffs’ counsel in every case. The reality is that treating physicians often do not—some

are too busy and some are not eager to speak with attorneys. Yet, Defendants seek priority


1
  “The term ‘ex parte contact’ may literally be correct, but it carries a pejorative connotation that is unfairly applied
to activity that, when done appropriately, is part of what good trial lawyers do, and should do, when representing their
clients.” In re: Testosterone Replacement Therapy Products Liability Litigation, 167 F.Supp.3d 936, 937 (N.D.Ill.
Mar. 7, 2016).
2
 “‘Woodshedding’ refers to the process of impermissibly coaching a witness or unfairly prejudicing a witness during
ex parte communications with counsel. [But t]he word’s more colloquial meaning suggests taking a naughty child out
of earshot so that he or she may be scolded or physically reprimanded.” In re: Xarelto (Rivaroxaban) Products Liab.
Litig., MDL No. 2592, 2016 U.S. Dist. LEXIS 30822, at *16, 2016 WL 915288, at *6 (E.D.La. Mar. 9, 2016).


                                                           2
      Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 3 of 12



questioning in every single case or, in the alternative, in all of Plaintiffs’ bellwether picks—

regardless of whether Plaintiffs’ counsel actually speaks with the treating physician prior to the

deposition. It is hard to fathom what advantage Plaintiffs gain in cases where pre-deposition

communications do not occur. Simply having the opportunity to engage in pre-deposition

communication does not warrant priority questioning by Defendants. Thus, granting Defendants’

Motion would clearly provide Defendants with an unfair advantage in cases where Plaintiffs’

counsel does not engage in any significant communication with the treating doctor.

       More troubling, however, is that Defendants’ argument presupposes that Plaintiffs’

conversations with treating doctors will result in Plaintiffs’ counsel unduly influencing or

impermissibly coaching physicians.       See e.g. February 14, 2019 Transcript, at 12:7-13:8

(insinuating that testimony could be “rehearsed”); see also, Def. Mem., at 4 (indicating that

Plaintiffs have the ability to “streamline their examination”). Putting aside this unfounded and

disparaging assumption, Defendants fail to recognize that physicians are not “cowed, reprimanded

children” but are “learned professionals who have devoted themselves to the sciences. … And to

suggest that highly trained physicians would be unduly influenced by the comments of Plaintiffs’

counsel fails to account for the healthy skepticism which exists between the members of these

professions.” In re: Xarelto (Rivaroxaban) Products Liab. Litig., MDL No. 2592, 2016 U.S. Dist.

LEXIS 30822, at *16, 2016 WL 915288, at *6 (E.D.La. Mar. 9, 2016). Defendants baselessly

assume that Plaintiffs’ counsel will easily sway physicians from beliefs established following years

of education and experience, and bias their sworn testimony. As the District of New Jersey aptly

stated: “[t]he problem with defendants’ argument is that there is no credible evidence to support it

[and d]efendants’ concern that plaintiffs’ counsel may improperly influence plaintiffs’ doctors is

overblown.” In re: Benicar, 2016 WL 1370998, at * 3.




                                                 3
       Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 4 of 12



       In fact, Defendants admittedly ground their argument in the “potential” for harm or

impropriety—and do not allege any impropriety or harm has occurred in these cases. February 14,

2019 Transcript, at 12:7-9 (“Well, here’s how I think it potentially could harm, and I can only tell

you from my experience, generally.”). Defense counsel acknowledged that he didn’t believe

Plaintiffs’ counsel in this case would do so—but that some other, unnamed counsel, in other cases,

have “stepped over the line[.]” Id., at 13:1-3 (“And some counsel I think, not these good counsel

on the phone, but in my experience have stepped over the line.”). Despite citing a handful of cases

in which depositions have occurred following pre-deposition contact with Plaintiffs’ counsel,

Defendants have not cited a single instance of improper influence or prejudice resulting from such

communication. See Def. Mem., at 2-3. As there is no evidence, in this case, that Plaintiffs’

counsel has engaged in such conduct, Defendants’ Motion seeks to create a solution to a problem

that does not exist.

       Other courts have also rejected arguments grounded in the hypothetical fear that ex parte

communications with treating physicians result in woodshedding. See e.g. In re: Benicar, 2016

WL 1370998, at *3-4 (“Defendants’ concern that plaintiffs’ counsel may improperly influence

plaintiffs’ doctors is overblown. … Further, despite the fact that this ex parte issue has been

circulating for years, defendants do not cite a single instance [of improper influence].”); see also,

In re: Testosterone, 167 F.Supp.3d at 939 (rejecting defendants’ argument that unlimited ex parte

contact with treating physicians will result in woodshedding); see also, In re Kugel Mesh Hernia

Repair Patch Litigation, 1:07-md-01842-WES-LDA, Document 3716, at 3 (D.R.I. Jan. 12, 2012)

(after four years of unregulated ex parte contact by plaintiffs’ counsel, defendants did not identify

any substantial prejudice or injustice resulting from the challenged contacts) (attached as Exhibit

A); see also, In re Ortho Evra Products Liab. Litig., 2010 WL 320064 *2 (N.D. Ohio Jan. 20,




                                                 4
      Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 5 of 12



2010) (“The Court will assume that capable and mature attorneys such as Plaintiffs’ counsel will

not act in a manner which would result in woodshedding or gaining an unfair advantage by ambush

when engaged in ex parte contact with treating physicians.”).

       Further, in examining the potential for woodshedding in ex parte contacts with treating

physicians, other courts have indicated that the ethical rules provide sufficient remedies for such

behavior. See e.g., In re: Testosterone, 167 F.Supp.3d at 937 (“the law deals with such abuses in

other ways: the opposing party may …, if the circumstances warrant, seek sanctions.”); see also,

In re: Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig., MDL 2327, 2015 U.S. Dist. LEXIS

139926, *3287 (S.D. W. Va., Oct. 13, 2015) (“Moreover, attorneys, as officers of the court, have

ethical rules that they must follow, which include a prohibition on improperly influencing

witnesses. The court must presume that attorneys will abide by their ethical obligations; when they

do not, there are sanctions that can be imposed to address the specific malfeasance.”); see also, In

re: Zoloft (Sertraline Hydrochloride) Prods. Litig., MDL 2342, 2013 U.S. Dist. LEXIS 190081,

*13 (E.D. Pa., June 13, 2013) (stating that plaintiffs’ counsel had not “been shown to be anything

other than honorable and respectful of ethical and legal restrictions on what they may do” and that

the issue could be reconsidered if developments showed that restrictions on ex parte contacts

should be imposed).

              B. Safeguards are already in place to cure any alleged unfairness and allow
                                    Defendants access to information.

       Defendants request priority questioning in depositions because they lack “equal access to

these essential fact witnesses” and they will somehow be unable to explore the knowledge of the

deponent if they go second. Def. Mem., at 2-3. Defendants fail to recognize that a variety of

safeguards is already in place that allow them adequate access to information and cure any

supposed inequity posed by pre-deposition communication.



                                                 5
        Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 6 of 12



         First, Defendants are entitled to Plaintiffs’ medical records, as well as the court-ordered

discovery forms setting forth each Plaintiff’s detailed history. See e.g., Case Management Orders

3G and 3H, Doc. Nos. 638, 873 (requiring a copy of medical records, a Plaintiff Profile Form, and

a Plaintiff Fact Sheet).         Second, Defendants undoubtedly have access to information (and

documentation) regarding what its representatives told the treating physicians about its hernia

mesh products. Third, Plaintiffs are required to disclose the use of confidential documents and the

details regarding the accompanying communications with treating physicians.                                See Case

Management Order 3E(i), Doc. No. 378; see also, February 14, 2019 Transcript, at 16:19-32:23.3

Finally, and most importantly, the treating physicians will be under oath, and Defendants are free

to explore with the physicians, during the depositions, the nature of their pre-deposition contacts

with Plaintiffs’ counsel.



3
  This Court considered arguments regarding ex parte communications with treating physicians previously and, while
the issue was presented in a slightly different manner, it is important to point out that safeguards have already been
considered and implemented—at Defendants’ request. On November 20, 2017, the parties submitted letter briefs to
the Court regarding Plaintiffs’ counsels’ ability to share “Confidential” documents with treating physicians. See D.
Todd Matthews, Plaintiffs’ Position Supporting Amendment of CMO 3E (Nov. 20, 2017) (attached as “Exhibit B”);
see also, Hugh J. Turner, Jr., Defendants’ Position Paper – Opposing Amendment of the Protective Order (Nov. 20,
2017) (attached as “Exhibit C”). In their letter, Defendants opposed the amendment of the protective order citing
concerns of “fundamental fairness” and “undue influence.” Exhibit C, at 1-2.

         This Court heard arguments during the December 14, 2017 status conference and issued an informal ruling
allowing Plaintiffs to show confidential documents to treating physicians ex parte. In re: Atrium Medical Corp. C-
Qur Mesh Products Liab. Litig., No. 16-md-02753-LM, Transcript of Status Conference, at 16:19-32:23 (D.N.H. Dec.
14, 2017) (“December 14, 2017 Transcript”). Based on Defendants’ arguments and request for notice, this Court
imposed the following conditions: Plaintiffs must identify any confidential documents shown to Defendants; Plaintiffs
must disclose the date, duration, and participants in the communications; and treating physicians must execute the
protective order. Id., at 27:25-28: 4; 31:17-32:6. See also, Case Management Order 3E(i), Doc. No. 378.

          Significantly, Defendants had until December 21, 2017 to file a formal motion on this issue yet they chose
not to. See Procedural Order, Doc. No. 359 (Dec. 15, 2017). Rather, over a year later, Defendants now raise some
of the very same arguments in the instant dispute—but now they seek a supplemental remedy without any additional
justification. Compare, February 14, 2019 Transcript, at 13:24-14:2 (“What happens in these situations is
documents and other information can be presented in—you know they’re good advocates right—but in a one-sided
way to a doctor, and the doctor doesn’t have the other side[.]”) (emphasis added); with Ex. C at 3 (“Plaintiffs’ plan
to disclose Atrium’s Confidential Information to plaintiffs’ treating physicians in an ex parte setting fails to balance
Atrium’s right to have the opportunity to depose key fact witnesses prior to any undue influence being exerted upon
them by Plaintiffs’ skilled advocates.”) (emphasis added); and December 14, 2017 Transcript, at 16:19-32:23
(requesting advance notice regarding pre-deposition communications with treating physicians).


                                                           6
       Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 7 of 12



       The Northern District of Illinois recently considered and rejected arguments that are similar

to Defendants’ in this case because of the already available safeguards. In re Testosterone, 167

F.Supp.3d at 938. There, like here, defendant requested that the court permit it to examine each

physician first during depositions because of plaintiffs’ pre-deposition contacts. Id. The Northern

District of Illinois rejected defendant’s argument, finding that “disclosure of plaintiffs’ counsel’s

pre-deposition contacts, combined with the opportunity to cross-examine, is sufficient to allow

appropriate determination of the weight to be given to a physician’s testimony.” Id. Here, like in

that case, Defendants have access to information and are entitled to probe the deponent regarding

his or her pre-deposition contacts with Plaintiffs’ counsel and what, if any, influence occurred

during those contacts.

       As the Eastern District of Louisiana stated: “a strong dose of cross-examination [i]s the

cure for Defendants’ perceived ills[.]” In re: Xarelto, 2016 U.S. Dist. LEXIS 30822, at *19

(considering whether to allow ex parte contacts with treating physicians in a pharmaceutical

MDL). The Northern District of Illinois and the Eastern District of Louisiana are not alone; other

MDL courts have also found the availability of plaintiff’s information, information regarding the

pre-deposition contacts, and cross-examination to be significant when reviewing defendant’s

claims of unfairness. See e.g., In re: Benicar, 2016 WL 1370998, * 4 (“Defendants are also

protected because they are free to question plaintiffs’ physicians at their depositions”); see also,

In re Kugel Mesh, Ex. A, at 3 (noting that defendants are able to fully explore pre-deposition

conversations during the deposition); see also, In re Vioxx Prods. Liab. Litig., 230 F.R.D. 473, 477

(E.D. La. July 21, 2005) (noting that defendants still have access to information and are able to

question the physician). Thus, Defendants’ requested relief is unnecessary and should be denied.




                                                 7
       Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 8 of 12



                C. Multiple depositions are generally prohibited and would be wasteful.

       Remarkably, Defendants take the position that their request for priority questioning

“applies only to discovery depositions[,]” seemingly suggesting that both discovery and trial

depositions will ordinarily occur in these cases. Def. Mem., at 5. Yet, this Court’s Case

Management Order 3B provides, quite plainly: “[a]s a general rule, no witness should be deposed

on the same subject more than once in this litigation. Second depositions on new subject matter

shall be permitted only upon consent of the parties or an order of this Court issued for good cause

shown.” Case Management Order No. 3B, Doc. No. 41, at ¶3 (emphasis added). Far from

contemplating discovery and trial depositions for each deponent, this provision indicates that the

general rule will be one deposition per witness, unless there is good cause to explore a new area

of inquiry with that deponent. See id. Because Case Management Order 3B generally precludes

taking a discovery and trial deposition of each treating physician, Defendants’ reliance on cases

evaluating priority questioning in discovery depositions is misplaced. See Defendants’ Exhibit 4,

Doc. No. 1084-4 (“Def. Ex. 4”) (“This order applies to discovery depositions only.”); see also,

Defendants’ Exhibit 5, Doc. No. 1084-5 (“Def. Ex. 5”) (defendants question first in discovery

depositions); see also, Defendants’ Exhibit 6, Doc. No. 1084-6 (“Def. Ex. 6”) (defendants go first

in discovery depositions if certain additional conditions are met).

       Undoubtedly, Case Management Order No. 3B was drafted in recognition of the fact that

taking two depositions of every treating physician of every plaintiff would be a massive waste of

time, effort, and resources. This sort of wasteful activity runs counter to the efficiencies an MDL

is intended to achieve. Indeed, “[i]n planning and implementing case management [in complex

litigation and MDLs], the court should keep in mind the goal of bringing about a just resolution as

speedily, inexpensively, and fairly as possible.”       David F. Herr, MANUAL      FOR   COMPLEX




                                                 8
       Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 9 of 12



LITIGATION ANN. §10.12, 17 (4th ed. 2018). See also, Fed. R. Civ. P. 1 (2019) (“Federal courts

… are required to construe, administer, and employ the Rules so as to achieve the just, speedy, and

inexpensive determination of each civil action.”). This is particularly the case with “[d]epositions

…[, which] tend to be the most costly and time-consuming activity in complex litigation. The

judge should manage the litigation so as to avoid unnecessary depositions[.]” Id., at §11.45, 85.

Because duplicative depositions are precluded and would be wasteful, Defendants’ Motion should

be denied.

             D. Plaintiffs have the burden of proof in these cases.

       Plaintiffs have the burden of proof in these cases and the videotaped trial depositions will

be paramount to Plaintiffs’ case-in-chief. Accordingly, it is important that Plaintiffs have priority

questioning. See February 14, 2019 Transcript, at 22:7-15. In response to this Court’s preferred

ruling, Defendants posit, “Plaintiffs can conduct what they consider to be a trial examination

during the deposition.” Def. Mem., at 4. Yet again, Defendants seek the least efficient option.

Practically speaking, Plaintiffs will be compelled to either replicate innocuous background

questions that Defendants have undoubtedly already asked—wasting the limited time of the parties

and increasing the doctor’s bill—or risk having an unpolished and confusing presentation of

evidence at trial. On the other hand, allowing Plaintiffs’ counsel to question first—as they do at

trial—will make the depositions more efficient and the evidence easier to follow at trial.

       Plaintiffs’ priority in trial depositions was recognized by Judge Temple in his order: “A

videotaped trial deposition would proceed in the normal order. Direct examination by Plaintiff’s

Counsel; cross-examination by defense counsel; and re-direct by plaintiff’s counsel.” Def. Ex. 4.

Further, this principle is underscored in two other case management orders provided by

Defendants. See Def. Ex. 5 (plaintiffs may take trial depositions); see also, Def. Ex. 6 (plaintiffs




                                                 9
      Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 10 of 12



entitled to question first in non-discovery depositions and in certain discovery depositions). As in

those cases, Defendants should not be afforded priority questioning in trial depositions here.

                                     IV.     CONCLUSION

       For the foregoing reasons and for those stated during the February 14, 2019 status

conference, Plaintiffs respectfully request that Defendants’ Motion be denied and the Court’s

informal ruling regarding priority questioning be affirmed.




       Dated: March 4, 2019                                   Respectfully submitted,


                                                              /s/ Jonathan D. Orent
                                                              MOTLEY RICE, LLC
                                                              Jonathan D. Orent
                                                              55 Cedar Street, Suite 100
                                                              Providence, RI 02903
                                                              TEL: (401)457-7723
                                                              FAX: (401)457-7708
                                                              jorent@motleyrice.com


                                                              UPTON & HATFIELD LLP
                                                              By: /s/ Susan Aileen Lowry
                                                              Susan Aileen Lowry (NHBA 18955)
                                                              10 Centre Street, P.O. Box 1090
                                                              Concord, NH 03302-1090
                                                              (603) 224-7791
                                                              slowry@uptonhatfield.com

                                                              /s/ Russell F. Hilliard
                                                              Russell F. Hilliard (NHBA 1159)
                                                              159 Middle Street
                                                              Portsmouth, NH 03801
                                                              (603) 436-7046
                                                              rhilliard@uptonhatfield.com




                                                10
Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 11 of 12



                                         BAILEY & GLASSER, LLP
                                         /s/ David L. Selby, II
                                         David L. Selby, II
                                         3000 Riverchase Galleria, Suite 905
                                         Birmingham, Alabama 35244
                                         Tel.: (205) 988-9253
                                         Email: dselby@baileyglasser.com

                                         HOLLIS LAW FIRM, P.A.
                                         /s/ Adam M. Evans
                                         Adam M. Evans
                                         5100 W. 95th St.
                                         Prairie Village, KS 66207
                                         (913) 385-5400
                                         (913) 385-5402 (fax)
                                         adam@hollislawfirm.com

                                         GORI, JULIAN & ASSOC. P.C.
                                         /s/ D. Todd Mathews
                                         159 N. Main St.
                                         Edwardsville, IL 62025
                                         (618) 659-9833
                                         (618) 659-9834
                                         Todd@gorijulianlaw.com


                                         HOLMAN SCHIAVONE, LLC
                                         /s/ Anne Schiavone
                                         Anne Schiavone
                                         4600 Madison Avenue, Suite 810
                                         Kansas City, Missouri 64112
                                         TEL: (816) 283-8738
                                         FAX: (816) 283-8739
                                         aschiavone@hslawllc.com




                                11
      Case 1:16-md-02753-LM Document 1087-1 Filed 03/04/19 Page 12 of 12



                                    CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

CM/ECF participants registered to receive service in this action.

       Respectfully submitted,

       /s/ Jonathan D. Orent
       MOTLEY RICE, LLC
       Jonathan D. Orent
       55 Cedar Street, Suite 100
       Providence, RI 02903
       TEL: (401)457-7723
       FAX: (401)457-7708
       jorent@motleyrice.com




                                                12
